Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ellen Bierman on May 20, 2022.

The application has been amended as follows: 
In claim 1, line 11, replace “a corresponding signal” with --a corresponding digital signal--
In claim 1, line 14, replace “a digital signal” with --the corresponding digital signal--
In claim 7, line 3, replace “an infrared sensor element” with --the infrared sensor element--
In claim 7, line 4, replace “located in sensor” with --located in the sensor--
In claim 7, lines 4-5, replace “a digital signal” with --the corresponding digital signal--
In claim 14, line 1, replace “An” with --A--
In claim 15, line 3, after “the valid goal”, insert --event--
In claim 21, lines 1-2, replace “a plurality of sensors positioned around the sides and crossbar” with --more than one of the sensors mounted around the perimeter--
In claim 21, line 3, replace “determine” with --determines--
In claim 21, line 3, replace “plurality of” with --more than one of the--

Drawings
Applicant’s amendment to the specification filed May 12, 2022, has overcome the remaining objection to the drawings. The drawings filed on May 28, 2020, and December 21, 2021, are accepted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments filed May 12, 2022, see pg. 18-20, are persuasive. The examiner agrees that the amended claims are allowable for the reasons set forth by Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /May 20, 2022/